Now backM DETAILED ACTION

Notice of  AIA  Status
The present application, filed on or after September 29, 2020, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 and 06/07/2021 have being considered by the examiner.

Abstract
The abstract of the disclosure is objected to because of the following informalities: 
In the abstract, Line 4 recites “said” which is legal phraseology. The abstract should not contain legal phraseology such as “said”. Appropriate correction is required.


Specification
The specification of the disclosure is objected to because of the following informalities: 
Paragraph [0027], line 1 recites “The server computer 102, in the Image Processing Module 112, extracts text…”, should be changed to “The Image Processing Module 112, in the server computer 102, extracts text…” in order to have better understanding. Appropriate correction is required.
Paragraph [0034], line 2 recites “the method 100”, whereas in Fig. 2 paragraph [0024], a method 200 have been described. The term “the method 100” should be changed to “the method 200” in order to have consisted terminology. Appropriate correction is required.
 Paragraph [0038], line 15 recites “the control system 70 (shown in FIG. 3)”, whereas in Fig. 3, no control system 70 is shown. Appropriate correction is required.
Paragraph [0038], line 19 recites “one or more communication devices 110 shown in FIG. 1”, whereas in Fig. 1, 110 is the Formal Model Translator (FMT). Appropriate correction is required.


Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:

In Claim 1, line 5, the term “said description” should be changed to, “said first text-based description” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112{pre-AIA }, second paragraph. 
In Claim 10, line 6, the term “said description” should be changed to, “said first text-based description” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112{pre-AIA }, second paragraph. 
In Claim 19, line 7, the term “said description” should be changed to, “said first text-based description” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112{pre-AIA }, second paragraph. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 10, and 19 along with its dependent claims 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 19 is drawn to a computer program product to generate a formal planning domain description, the computer program product comprising a computer readable storage medium, while claim 10 is drawn to a system to generate a formal planning domain description, which comprises: a computer system comprising a computer readable storage medium having program instructions embodied therewith. 
Where the computer readable storage medium having program as defined by applicant in the specification dated 09/29/2020 in paragraph [0044]- “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire of the present application as discussed herein.” Thus explicitly defined to encompass both transitory and non-transitory, can be a signal or carrier wave etc; therefore, fail(s) to fall within at least one of the four categories of patent eligible subject matter. It has been understood by the office that the computer readable storage medium thus explicitly defined to encompass both transitory and non-transitory, can be a signal or carrier wave etc" since the specification explicitly states A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as. Therefore claims 10-20 do not fit within the recognized categories of statutory subject matter.  See MPEP 2106.  
The office respectfully recommends the applicant to amend claim 10 limitation “A system to generate a formal planning domain description, which comprises: a computer system comprising a computer readable storage medium having program instructions embodied therewith” to reflect the limitation “A system to generate a formal planning domain description, which comprises: a computer system comprising a non-transitory computer readable storage medium having program instructions embodied therewith”.
While office respectfully recommend the applicant to amend claim 19 limitation “A computer program product to generate a formal planning domain description, the computer program product comprising a computer readable storage medium having program instructions embodied therewith” to reflect the limitation “A computer program product to generate a formal planning domain description, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8,10-12,14-17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maniconda et al.  (US 20180285770 A1), hereinafter referenced as Maniconda in view of Shinn et al. (US 20180314942 A1), hereinafter referenced as Shinn and further in view of Ebrahimi et al. (US 20200122038_A1), hereinafter referenced as Ebrahimi. 

Regarding Claim 1, Maniconda teaches a computer implemented method to generate a formal planning domain description, comprising: receiving, by said computer, a first text-based description of a domain in an Al environment (Para.[0016]- Maniconda illustrates computer processing systems, computer-implemented methods, apparatuses and/or computer program products that can autonomously (e.g., with direct human guidance) establish AI domain models and/or action models from unstructured data to provide complex decision-making plans to achieve a goal. In one or more embodiments described herein, user-generated data (e.g., text posts and/or commentary) can be analyzed to establish an action model, and a plan can be generated that can increase a likelihood of achieving a goal. Please also see Para. [0060]), 
where said domain includes at least one action and at least one attribute associated therewith, said description being written in natural language; (Para.[0014]- Maniconda illustrates AI planning system can include a set of predicates ( e.g., a set of fluents or facts), an initial state, a set of action operators (e.g., an action model that can include action names, action preconditions, action effects, and/or delete effects), and a goal condition. A combination of the predicates, the initial state, and the set of action operators can be referred to as a domain model. Further in Para. [0020]-Maniconda discloses a set of plan traces, in natural language, of users performing some activities in a social media network may be used to produce a personalized domain model for a user that may include state variables (predicates) and actions.), 
responsive to receiving said first text-based description of said domain, extracting therefrom by said computer, a first set of domain actions and a first set of associated action attributes (Fig. 4, Para. [0067]-Maniconda illustrates once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model.);

Although, Maniconda teaches a computer implemented method to generate a formal planning domain description from a text-based description in an AI environment. Maniconda fail to teach receiving, by said computer, at least one audio-visual element depicting an aspect of said domain;
responsive to receiving said at least one audio-visual element, generating by said computer, a second text-based description of said domain and extracting therefrom, by said computer, a second set of domain actions and a second set of associated action attributes;

However, Shinn explicitly teaches receiving, by said computer, at least one audio-visual element depicting an aspect of said domain (Para. [0031]-Shinn illustrates in some embodiments, one or more sensory inputs of an autonomous artificial intelligence (AI) computer character are received. For example, an autonomous AI nonplayer character (NPC) receives visual and audio input such as detecting movement of other objects in the game environment and/or recognizing voice input from other users.);
responsive to receiving said at least one audio-visual element, generating by said computer, a second text-based description of said domain and extracting therefrom, by said computer, a second set of domain actions and a second set of associated action attributes (Para. [0029]-Shinn illustrates all objects in the environment that have a visual and/or auditory feature can be translated semantically by
each autonomous AI non-player character (NPC) and can be used by an NPC to understand its environment. Further in Para. [0031]-Shinn illustrates an autonomous AI nonplayer character (NPC) receives visual and audio input such as detecting movement of other objects in the game environment and/or recognizing voice input from other users. Using a computer processor, one or more beliefs of the autonomous AI computer character are determined. For example, the autonomous AI NPC determines a set of beliefs such as the NPC's belief regarding a detected object. Additional beliefs may correspond to beliefs about itself, other game players, other NPCs, and/or obstacles in the game environment. One or more goals of the autonomous AI computer character are identified.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinn’s Incorporation of autonomous AI agent characters into a computer-based game such that their actions both respond to and also affect the game environment, into Maniconda’s teaching of learning personalized actionable domain models by a processor,  with a motivation to provide a scalable framework for autonomous artificial intelligence (AI) characters (Shinn, Paragraph. [0027]).

Although, Maniconda and Shinn teaches a computer implemented method to generate a formal planning domain description from a text-based description in an AI environment, Maniconda and Shinn fail to teach constructing, by said computer, at least one finite state machine (FSM)  corresponding to each of said extracted actions and said associated action attributes and converting, by said computer, said at least one FSM into a symbolic model that describes said domain, said symbolic model being written in a formal planning language. 

However, Ebrahimi explicitly teaches constructing, by said computer, at least one finite state machine (FSM) corresponding to each of said extracted actions and said associated action attributes (Para. [0028]-Ebrahimi illustrates the behavior generation module 114 (wherein is FSM) includes a behavior planning module 118. In accordance with an embodiment, the behavior planning module 118 solves problems by determining a plan that includes a sequence of actions (e.g., for an AI agent) that will achieve a goal. The plan is a list of actions to be carried out by the control module 116 (e.g., the actions applied to world objects) that will change the planning state (e.g., and world model) in an attempt to satisfy the goals.);
converting, by said computer, said at least one FSM into a symbolic model that describes said domain, said symbolic model being written in a formal planning language (Para. [0028]-Ebrahimi illustrates the behavior generation module 114 (wherein is FSM) includes a planning domain language (PDL) which includes data that defines a planning domain for the application 112. The planning domain is a definition of a problem to be solved (e.g., by an AI agent) within the application 112 and the PDL is the language in which the problem is described. As an example, when the problem involves generating agent behaviors, the planning domain includes a world model for the agent (e.g., facts about the world that are important for the agent), and a set of actions the agent can execute to modify a state of the world model.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ebrahimi’s teaching of planning domain languages using  the notion of planning domain objects to represent the different entities that are part of a domain description, with the teaching of Shinn in view of Maniconda, with a motivation to provide a method for generating behavior with a trait based planning domain language (Ebrahimi, Paragraph. [0014]).

Regarding claims 10 and 19, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 2, Maniconda in view of Shinn and Ebrahimi teaches, the method of claim 1, Maniconda further discloses wherein said extracting of said sets of domain actions and said sets of associated action attributes includes semantic parsing  of said text-based descriptions ( Fig. 4, Para.[0065]- Maniconda discloses that the extraction component 410 can browse the digital data sources 406 using a variety of techniques depending on the architecture of the subject digital data source 406, such as searching for domains within the digital data source 406 which are relevant to the subject goal and filtering ( wherein is parsing) the unstructured data in any identified domains. The extraction component 410 can filter unstructured data from a domain tagged "stop smoking" when the subject goal is to quit smoking. For example, if the goal is to quit smoking, the extraction component 410 can browse a domain tagged "stop smoking" and filter out unstructured data relating to a quitting smoker, such as the social media user's posts and any time stamps associated with the posts.).

Regarding claim 11, the claim recites the same substantive limitations as claim 2 and is rejected using the same teachings.

Regarding Claim 3, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda in view of Ebrahimi fail to teach wherein said at least one audio-visual element includes a temporal sequence of images depicting one or more specific aspects of said domain.

However, Shinn explicitly teaches wherein said at least one audio-visual element includes a temporal sequence of images depicting one or more specific aspects of said domain (FIG. 18, Para. [0142]-Shinn illustrates an auditory and visual sensor at 1811 that detects audible and/or visual changes in the in-game environment at 1809. In some embodiments, the changes are one or more percepts. In various embodiments, perception input at 1813 is created based on the detected audible and/or visual changes. The perception input at 1813 is used to update the agent's belief set at 1803. Please also see Para. [0119].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinn’s Incorporation of autonomous AI agent characters into a computer-based game such that their actions both respond to and also affect the game environment, into the teaching of Ebrahimi in view of Maniconda,  with a motivation to provide a scalable framework for autonomous artificial intelligence (AI) characters (Shinn, Paragraph. [0027]) .
Regarding claim 12, the claim recites the same substantive limitations as claim 3 and is rejected using the same teachings.

Regarding Claim 5, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda in view of Ebrahimi fail to teach wherein said formal planning language is Planning Domain Definition Language (PDDL).
However, Shinn explicitly teaches, wherein said formal planning language is Planning Domain Definition Language (PDDL) (Para. [0038]-Shinn discloses a domain specification is described using a domain specification language (e.g., a version of the Planning Domain Definition Language (PDDL)). In various embodiments, the received domain specification corresponds to a domain model and may include a definition of the domain's requirements, object-type hierarchy, objects, predicates, functions and actions definitions, constraints and preferences, and/or derived predicate definitions, among other information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinn’s Incorporation of autonomous AI agent characters into a computer-based game such that their actions both respond to and also affect the game environment, into the teaching of Ebrahimi in view of Maniconda,  with a motivation to provide a scalable framework for autonomous artificial intelligence (AI) characters (Shinn, Paragraph. [0027]).

Regarding claim 14, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding Claim 6, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda in view of Ebrahimi fail to teach wherein said computer includes an interactive interface and wherein said symbolic model is provided, by said computer, to a user via said interactive interface for user input and adjustment of said model responsive to said user input.

However, Shinn explicitly teaches, wherein said computer includes an interactive interface and wherein said symbolic model is provided, by said computer, to a user via said interactive interface for user input and adjustment of said model responsive to said user input (Fig.12, Para. [0103]-Shinn discloses AI entity 1211 is controlled by an AI library via interface 1203. For example, an AI library may be a library of AI functionality implemented on an AI processor such as AI processor 1201. In some embodiments, the AI library is a centralized library. In the example shown, AI entity 1211 sends percepts to interface 1203 and receives actions from interface 1203. In various embodiments, the percepts and actions are communicated to/from AI processor 1201. For example, AI processor 1201 determines actions based on the received percepts. Further in Para. [0175]-Shinn discloses intelligent user interface (UI)--A dynamic natural language-based graphical user interface (GUI) automatically and most ergonomically adapts to a dynamically changing game context and artificial intelligence problems that constantly change based on changes in the game state.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinn’s Incorporation of autonomous AI agent characters into a computer-based game such that their actions both respond to and also affect the game environment, into the teaching of Ebrahimi in view of Maniconda,  with a motivation to provide a scalable framework for autonomous artificial intelligence (AI) characters (Shinn, Paragraph. [0027]).
Regarding claims 15 and 20, the claims recite the same substantive limitations as claim 6 and are rejected using the same teachings.

Regarding Claim 7, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda in view of Ebrahimi fail to teach wherein said computer uses a deep learning algorithm to infer at least one action attribute not stated in said text-based descriptions.

However, Shinn explicitly teaches, wherein said computer uses a deep learning algorithm to infer at least one action attribute not stated in said text-based descriptions (Para. [0031]-Shinn discloses using a machine learning model such as a deep convolutional neural network (DCNN), a solution, such as moving forward a certain distance, is determined based on the sensory inputs, the beliefs, and the goals of the autonomous AI NPC. In various embodiments, the solution may include multiple actions such as movement and speaking actions. In various embodiments, the scalable framework for autonomous AI characters utilizes a domain-independent and scalable automated planning system using deep neural networks.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinn’s Incorporation of autonomous AI agent characters into a computer-based game such that their actions both respond to and also affect the game environment, into the teaching of Ebrahimi in view of Maniconda,  with a motivation to provide a scalable framework for autonomous artificial intelligence (AI) characters (Shinn, Paragraph. [0027]) .
Regarding claim 16, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

Regarding Claim 8, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda further discloses wherein at least one of said sets of action attributes includes an action precondition and an action effect (Para. [0090] Maniconda discloses that an action model consisting of preconditions and effects and domain models consisting of predicates and their probabilities may be built (created/generated) from the extracted plan traces.).

Regarding claim 17, the claim recites the same substantive limitations as claim 8 and is rejected using the same teachings.
Claims 4, 13, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maniconda in view of Shinn and Ebrahimi and further in view of Bednarek et.al (US 20150228004 A1), hereinafter referenced as Bednarek.
Regarding Claim 4, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda in view of Shinn and Ebrahimi fail to teach wherein at least a portion of said second text-based description of said domain is generated by said computer with reference to an image recognition module.
However, Bednarek explicitly teaches, wherein at least a portion of said second text-based description of said domain is generated by said computer with reference to an image recognition module (Fig. 1, Para [ 0080]- Bednarek discloses the user could create a "wish list" of items that they intend to buy or would like to acquire. One example of a cloud enabled APP according to the present invention is a grocery list APP that can be run on any of the target devices (computers, phones, tablets, telematics etc). The user can use the APP to create the list by selecting items to add to the list from a menu or webpage, by inputting items though a touch screen interface, keyboard or voice input, by scanning a code such as a bar code or QR code. The user may also use a camera to image the desired item and the system could use image recognition software to identify the item imaged. In each instance and especially when image recognition is used, the user may be prompted to confirm the item to be added to the list.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bednarek’s transformation of user created list data in combination with other data into useful outputs, into the teaching of Ebrahimi in view of Shinn and in view of Maniconda, with a motivation to create opportunity for improved list generation and management tools (Bednarek, Paragraph. [0010]).
Regarding claim 13, the claim recites the same substantive limitations as claim 4 and is rejected using the same teachings.
Regarding Claim 9, Maniconda in view of Shinn and Ebrahimi teaches, the method of Claim 1, Maniconda in view of Shinn and Ebrahimi fail to teach, wherein said generating of said second text-based description of said domain is conducted by said computer with reference to aspects of said at least one audio- visual element selected from a list consisting of audio aspects, textual captioning aspects, and visual aspects. 
However, Bednarek explicitly teaches, wherein said generating of said second text-based description of said domain is conducted by said computer with reference to aspects of said at least one audio- visual element selected from a list consisting of audio aspects, textual captioning aspects, and visual aspects (Para. [0104] Bednarek discloses an exemplary cloud enabled EXCURSION ORGANIZER APP according to the present invention works with USER created "wish lists" or "bucket lists" of excursions that the USER is interested in taking. The USER LIST can be created on a list APP that can be nm on any of the target devices (computers, phones, tablets, etc). The user can use the APP to create the list by selecting items to add to the list from a menu or webpage, by inputting items though a touch screen interface, keyboard or voice input, by scanning a code such as a bar code or QR code. The user may also use a camera to image a particular sight (landmark) and the system could use image recognition software (e.g., Google Goggles) to identify the sight imaged. In each instance and especially when image recognition is used, the user may be prompted to confirm the item to be added to the list.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bednarek’s transformation of user created list data in combination with other data into useful outputs, into the teaching of Ebrahimi in view of Shinn and in view of Maniconda, with a motivation to create opportunity for improved list generation and management tools (Bednarek, Paragraph. [0010]).
Regarding claim 18, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings.

Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Fox et al.  (US 20200175443 A1) Multi-domain planning and execution systems and methods
are disclosed whereby each planning component in a decomposed architecture is associated with its own domain, each planning component may supervise levels underneath it, and dependencies between domains are managed by the coordination of goals and constraints……,Abstract.
Riabov et al. (US 20180218475 A1) Techniques for translating graphical representations of
domain knowledge are provided. In one example, a computer-implemented method comprises receiving, by a device operatively coupled to a processor, a graphical representation of domain knowledge…….Abstract.
 Meuleau et al. (US 20200122039 A1) A method of behavior generation is disclosed. Planning state data in a planning domain language format is received and a state description and an associated action description based on the planning state data are generated..….. Abstract.
Peper et al. (US 20200257857 A1) Systems and methods for synthesizing training data for multi-intent utterance segmentation include identifying a first corpus of utterances comprising a plurality of distinct single-intent in-domain utterances; identifying a second corpus of utterances comprising a plurality of distinct single-intent out-of-domain utterances; identifying a third corpus comprising a plurality of distinct conjunction terms; forming a multi-intent training corpus comprising synthetic multi-intent utterances, wherein forming each distinct multi-intent utterance includes…………..Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)-270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 4163     

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628